                                            IN THE UNITED STATES DISTRICT COURT
                                            FOR THE NORTHERN DISTRICT OF TEXAS
                                                      DALLAS DIVISION

NEVILLE A. DESOUZE, #879754,                                   §
               Plaintiff,                                      §
                                                               §
v.                                                             §   CIVIL CASE NO. 3:18-CV-2915-N-BK
                                                               §
UNIDENTIFIED INDIVIDUALS AT                                    §
HARRIS COUNTY JAIL, ET AL.,                                    §
               Defendant.                                      §


        ORDER ACCEPTING FINDINGS, CONCLUSIONS AND RECOMMENDATION
                  OF THE UNITED STATES MAGISTRATE JUDGE

              The United States Magistrate Judge made Findings, Conclusions, and a Recommendation

in this case. No objections were filed. The Court reviewed the proposed findings, conclusions

and recommendation for plain error. Finding none, the Court ACCEPTS the Findings,

Conclusions, and Recommendation of the United States Magistrate Judge.

              The Court prospectively CERTIFIES that any appeal of this action would not be taken

in good faith. See 28 U.S.C. § 1915(a)(3); FED. R. APP. P. 24(a)(3). In support of this

certification, the Court adopts and incorporates by reference the Magistrate Judge’s Findings,

Conclusions, and Recommendation. See Baugh v. Taylor, 117 F.3d 197, 202 and n.21 (5th Cir.

1997). Based on the Findings and Recommendation, the Court finds that any appeal of this

action would present no legal point of arguable merit and would, therefore, be frivolous.

Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983).1 In the event of an appeal, Plaintiff may

challenge this certification by filing a separate motion to proceed in forma pauperis on appeal




                                                            
1
 Federal Rule of Appellate Procedure 4(a) governs the time to appeal an order. A timely notice
of appeal must be filed even if the court certifies an appeal as not taken in good faith.
with the Clerk of the Court, U.S. Court of Appeals for the Fifth Circuit. See Baugh, 117 F.3d at

202; FED. R. APP. P. 24(a)(5).

       SO ORDERED this 11th day of February, 2019.




                                                    ________________________________
                                                    UNITED STATES DISTRICT JUDGE
